Case 1:15-cv-04290-LAK Document 54-7 Filed 12/17/18 Page 1 of 6




                     EXHIBIT 7
      Case 1:15-cv-04290-LAK Document 54-7 Filed 12/17/18 Page 2 of 6
                                                                                          7


II.    Questions for Contracting States

A.     “Service Section” of the HCCH website

4)     On the “Service Section” of the HCCH website, the Permanent Bureau currently
       provides practical information for each Contracting State that was mainly obtained
       from the responses to the 2003 Questionnaire accompanying the provisional
       version of the new edition of the Practical Handbook on the operation of the Service
       Convention (2003 Service Questionnaire). This practical information, which is
       presented in form of a chart, consists of the following:
       1)    Contact details of each of the Central Authorities (Arts 2 and 18)
       2)    Forwarding authorities (Art. 3(1))
       3)    Methods of service (Art. 5(1) and (2))
       4)    Translation requirements (Art. 5(3))
       5)    Costs relating to the execution of the request for service (Art. 12)
       6)    Time for the execution of a request
       7)    Judicial officers, officials and other competent persons (Art. 10 b) and c))
       8)    Oppositions and declarations (Art. 21(2), in particular with respect to
             Arts 8(2), 10 a), b) and c), 15(2) and 16(3))
       9)    Derogatory channels (bilateral or multilateral agreements or domestic law
             permitting other transmission channels (Arts 11, 19, 24 and 25)
       10)   Useful links

The Permanent Bureau invites your State to peruse the “Service Section” and to verify if
all the information contained in the practical information chart for your State is (still)
correct or if it needs to be updated, amended or supplemented. The States that
currently do not have a chart of practical information on the “Service Section”
are kindly invited to submit this information to the Permanent Bureau.

The information contained in the practical information chart for Bulgaria is
correct and it needn’t to be updated and supplemented.

5)     Would your State consider that the information provided on the “Service Section” of
       the HCCH website is:
       [X]   Very useful
       [ ]   Useful – would you have any suggestions for improvement?


       [ ]   Not useful – would you have any suggestions for improvement?


B.     Contact details for designated Authorities

6)     Please check the contact information as contained on the HCCH website with
       regards to the Central Authority(ies) designated by your State (Arts 2 and
       18(3)). If one of the following categories of information is missing then please
       provide it below (please provide both a postal address and a street address, if these
       are not identical):
Bulgaria
For follow-up purposes
Name of contact person:     Nadejda Todorova; Krasimir Voinov
Name of Authority / Office: Ministry of Justice
Telephone number:           00359 (2) 9237 416
                            00359 (2) 9237 544;
                            Authority in the fax number: 00359 (2) 980 92 22 .
Case 1:15-cv-04290-LAK Document 54-7 Filed 12/17/18 Page 3 of 6
                                                                            8


  Name of Authority:             Ministry of Justice

 Address:                        1, str. Slavianska; 1040 Sofia; Bulgaria
 Telephone:                      00359 (2) 9237 416
                                 00359 (2) 9237 544;

 Fax:                            00359 (2) 980 92 22; 00359(2) 980 92 23
 E-mail:
 Website:
 Language(s) of communication:   English and French

 Name of contact person:         Nadejda Todorova;
                                 Krasimir Voinov
     Case 1:15-cv-04290-LAK Document 54-7 Filed 12/17/18 Page 4 of 6
                                                                                         9


      If your State is a federal State that has designated several Central Authorities
      under Article 18(3) and one of the above categories is missing for more than one
      Central Authority designated, please provide separate details for each of those
      Central Authorities (copy and paste if necessary – also, please provide both a postal
      address and a street address, if these are not identical):
      Name of Authority:
      Address:
      Telephone:
      Fax:
      E-mail:
      Website:
      Language(s) of communication:
      Name of contact person:

7)    Please also verify the contact information as contained on the HCCH website with
      regards to the following authorities in your State, if applicable. If one of the
      following categories of information is missing then please provide it below (please
      provide both a postal address and a street address, if these are not identical):
           a. Other Authorities that may have been designated in addition to the
              Central Authority (Art. 18(1)):
           No Other Authorities that have been designated in addition to the
           Central Authority (Art. 18(1)


           Name of Authority:
           Address:
           Telephone:
           Fax:
           E-mail:
           Website:
           Language(s) of communication:
           Name of contact person:
      b.   An Authority that may have been designated instead of the Central Authority
           to complete the Certificate in the form of the model annexed to the Service
           Convention (Art. 6(1)):
          Name of Authority:
          Address:
          Telephone:
          Fax:
          E-mail:
          Website:
          Language(s) of communication:
          Name of contact person:
District courts in Bulgaria are designated as competent authorities with
declaration contained in the Bulgarian Law of ratification, adopted by the 38th
National Assembly on 8.09.1999 - SG No. 83/21.09.1999, issued by the Ministry
of Justice, promulgated, SG No. 65/8.08.2000, effective since 31.07.2000 to
complete the certificate in the form of the model annexed to the Service
Convention (Art.6(1)
      c.   The Competent Authority that receives documents transmitted by indirect
           diplomatic or consular channels (Art. 9(1)):
           Name of Authority:             Ministry of Justice
           Address:                       1, str. Slavianska; 1040 Sofia; Bulgaria

            Telephone:                    00359 (2) 9237 416
      Case 1:15-cv-04290-LAK Document 54-7 Filed 12/17/18 Page 5 of 6
                                                                                        14

14)    The Permanent Bureau invites States Parties to forward a list of references of
       articles or books in connection with the Service Convention that do not already
       appear on the bibliography tab of the HCCH website or in the Service Handbook.

15)    The Permanent Bureau invites States Parties to forward a citation for and / or a
       copy of the domestic legislation which implemented the Service Convention in their
       territory(ies), as well as any citations for and / or copies of any domestic laws
       which provide for the service of documents abroad.

Bulgarian Law of ratification of the Convention, adopted by the 38th National Assembly on
8.09.1999 - SG No. 83/21.09.1999, issued by the Ministry of Justice, promulgated, SG No.
65/8.08.2000 contains Declarations relating to articles 5, 8, 10, 15, 16 of the Convention,
as follows:

Text of the declarations:

Declaration on Article 5, paragraph 3 The Republic of Bulgaria requires the document,
which is to be served, to be written in or accompanied by a translation into the Bulgarian
language.

Declaration on Article 8, paragraph 2The Republic of Bulgaria declares that within
Bulgarian territory foreign diplomatic and consular agents may effect service of judicial
and extrajudicial documents only upon nationals of the State which they represent.

Declaration on Article 10 The Republic of Bulgaria objects to the use of the channels of
transmission for service mentioned in Article 10 of the Convention.

Declaration on Article 15, paragraph 2The judge gives judgment provided that all
certificates under Article 15, paragraph 2, are available.

Declaration on Article 16, paragraph 3The Republic of Bulgaria will not accept
applications for relief concerning judgments under paragraph 1 of this article after the
expiration of one year following the date of the judgment.

      The Bulgarian Code of civil procedure also provides for the service of documents
abroad. – (see answer to question 8)

16)    The Permanent Bureau invites States Parties to forward a list of any other bilateral
       treaties and / or international instruments to which they are a party and that
       provide rules for the service of documents abroad. In particular, States Parties are
       invited to identify those treaties that allow for direct judicial communication (see
       Art. 11 in fine of the Service Convention).

F.     Service Handbook

17)    In 2006 during the Special Commission on General Affairs and Policy of the HCCH
       (now referred to as the “Council on General Affairs and Policy”), the Permanent
       Bureau distributed free copies of the Service Handbook to the heads of all
       delegations in attendance. Subsequently, the Permanent Bureau also sent free
       copies of the Service Handbook to the National Organs of Member States of the
       HCCH (in most instances for them to be passed on to the Central Authorities
       designated by their States), and the Central Authorities of non-Member Contracting
       States to the Service Convention. Additional copies of the Service Handbook may
       be ordered via the “Service Section” of the HCCH website (< www.hcch.net >).
      Case 1:15-cv-04290-LAK Document 54-7 Filed 12/17/18 Page 6 of 6
                                                                                             33


D.     Article 10 a) – Postal Channel

41)    If your State has opposed “the freedom to send judicial documents, by postal
       channels, directly to persons abroad” (Art. 10 a)), please indicate:
       a.    the reason(s) that motivated this opposition: The language difficulties for
             Bulgarian citizens; The international rogatory commission are
             executed only by Bulgarian district court according the Regulation for
             the administration in the district, regional, military and appeal courts.
             By this way the rights of the Bulgarian citizens and the foreign
             requesting parties are better prevented.


       b.    whether your State uses this channel of transmission to send judicial
             documents abroad for service by mail despite having filed an opposition under
             Article 10 a) (see paras 206-210 of the Service Handbook):
             [ x ] NO
             [ ]   YES – please explain:


             Please go to Question 45).

42)    Has the interpretation and application of Article 10 a) given rise to any difficulties in
       your State?
       [ ]   YES – please specify / comment:


       [ ]   NO


43)    If possible, please comment upon how frequently judicial documents are sent for
       service upon persons abroad, by parties in your State, via postal channels:



44)    In Conclusion and Recommendation No 56, the 2003 Special Commission concluded
       that for the purposes of Article 10 a), the use of a private courier was the
       equivalent of using the postal channel under the Service Convention.
       a.    Does the law of your State, as a State of origin, allow for private courier
             services to be used under Article 10 a), i.e., are judicial documents sent from
             your State for service abroad via private courier services:
             [ ]   YES
             [ ]   NO – why not?


       b.    Does the law of your State, as a State of destination, allow for private courier
             services to be used under Article 10 a), i.e., are judicial documents received
             from abroad and served within your State by private courier services:
             [ ]   YES
             [ ]   NO – why not?


E.     Article 10 b) – Judicial Officers, Officials or Other Competent Persons

45)    If your State has opposed “the freedom of judicial officers, officials or other
       competent persons of the State of origin to effect service of judicial documents
       directly through the judicial officers, officials or other competent persons of the
       State of destination” (Art. 10 b)), please indicate the reason(s) that motivated this
       opposition: The rights of the Bulgarian citizens and the foreign requesting
